        Case 5:20-cv-04035-JAR-JPO Document 12 Filed 07/17/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

    FRATERNAL ORDER OF POLICE, et al.,

             Plaintiffs,

             v.                                         Case No. 20-4035-JAR

    CITY OF JUNCTION CITY, KANSAS, et al.,

             Defendants.

                                          ORDER

         This matter is before the court on defendant Krista Blaisdell’s unopposed motion to

stay discovery (ECF No. 10). Defendant seeks a stay of discovery and other activity in the

case until such time as the court rules on the pending motion to dismiss (ECF No. 8).

Plaintiffs have indicated by e-mail to the court they do not oppose the request for a stay of

discovery. For the following reasons, the court grants defendant’s motion.

Analysis

         It has long been the general policy in the District of Kansas not to stay discovery

merely because a dispositive motion has been filed.1 However, there are four recognized

exceptions to this policy. That is, a discovery stay may be appropriate if at least one of

these factors is present: (1) the case is likely to be finally concluded via the dispositive

motion; (2) the facts sought through discovery would not affect the resolution of the

dispositive motion; (3) discovery on all issues posed by the complaint would be wasteful




1
    See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).


O:\ORDERS\20-4035-JAR-10.DOCX
          Case 5:20-cv-04035-JAR-JPO Document 12 Filed 07/17/20 Page 2 of 3




and burdensome; or (4) the dispositive motion raises issues as to a defendant’s immunity

from suit.2 The decision whether to stay discovery rests in the sound discretion of the

court.3

          The court has reviewed the record, the instant motion, and the pending motion to

dismiss. The court concludes that a stay of pretrial proceedings is warranted until the court

resolves defendant’s pending dispositive motion. Defendant argues in her motion to

dismiss that she is entitled to absolute immunity in her role as a prosecutor.4 Additionally,

defendant argues the complaint fails to assert a deprivation of a constitutional right.5 Case

law in the District of Kansas is clear that a district court may stay discovery upon the filing

of a dispositive motion based on qualified immunity. “Generally, a defendant is entitled

to have questions of immunity resolved before being required to engage in discovery and

other pretrial proceedings.”6 The threshold question of immunity should generally be

resolved before discovery is allowed, in part to spare a defendant “unwarranted demands

customarily imposed upon those defending a long drawn-out lawsuit.”7



2
 Lofland v. City of Shawnee, Kansas, No. 16-CV-2183-CM-TJJ, 2016 WL 5109941, at *1
(D. Kan. Sept. 20, 2016); Fattaey v. Kansas State Univ., No. 15-9314-JAR-KGG, 2016
WL 3743104, at *2 (D. Kan. July 13, 2016).
3
    Clinton v. Jones, 520 U.S. 681, 706 (1997).
4
    ECF No. 9.
5
    Id.
6
 Couser v. Somers, No. 18-1221-JWB-GEB, 2019 WL 802038, at *3–4 (D. Kan. Feb. 21,
2019).
7
    Id.

                                              2
        Case 5:20-cv-04035-JAR-JPO Document 12 Filed 07/17/20 Page 3 of 3




         Further, in deciding a motion to dismiss, the “court should consider no evidence

beyond the pleadings.”8 At this stage, the court generally considers only the adequacy of

the pleadings themselves, and will not look to evidence outside the complaint, as it would

at the summary judgment stage.9 A stay is therefore appropriate for this additional reason.

         All pretrial proceedings in this case are stayed until further order of the court.

Should the case survive the pending motion to dismiss, the parties shall confer and submit

a Rule 26(f) planning meeting report to the undersigned chambers within 14 days of the

ruling of the motion. The court will then set a scheduling conference.

         IT IS SO ORDERED.

         Dated July 17, 2020, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




8
    Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007).
9
 Williams v. Aulepp, No. 16-3044-EFM, 2017 WL 6048189, at *2 (D. Kan. Dec. 7, 2017);
Fattaey, 2016 WL 3743104, at *2.




                                             3
